DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 9, 2020 has been entered.
 Response to Amendment
This office action is responsive to the preliminary amendment filed on November 23, 2020.  As directed by the amendment: claim(s) 1-2, 7, 13, 17, 20, and 23 have been amended, claim(s) 3, 5, 8, and 15 have been cancelled, and no claim(s) have been added. Thus, claims 1-2, 4, 6-7, 9-14 and 16-24 are currently pending in the application.
Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4, 6-7, 9-14 and 16-24 have been considered but the arguments do not apply to the combination of the references being used in the new grounds of rejection set forth above.  The applicant asserts that the prior art rejections do not teach or suggest the features as now amended into the amended claims; therefore, the examiner has applied a new combination of prior art to reject the claims and address the arguments necessitated by such amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 6-7, 9-12, 20 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 contains the limitation “determine the activity score for the human based upon a recent level of exertion by the human based upon movement of the motion sensor.”  Claim 20 contains the limitation “compute an activity score for the human based upon data from the motion sensor sensing the human’s energy expenditure...” The instant specification details in [0026] that “data from motion sensors (e.g. accelerometers and/or gyroscopes) may be used to determine an activity score that may be indicative of a recent level of exertion by the human subject.” The claims require which is already determined) may be indicative of a recent level of exertion. Therefore, the activity score must have already been determined in order to be indicative of a recent level of exertion.  Basically, a score being indicative of something and being based on something are very different. However, the claims require the activity score to be determined based upon a recent level of exertion based upon movement of the motion sensor. Therefore, it appears the applicant is attempting to claim new matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Dirkes (WO 2017/109064 A1) in view of Leschinsky (US 2018/0028106 A1) and Beck (US 2009/0069720 A1).
Regarding claim 1, Dirkes discloses a system (e.g. Fig 1:2) comprising: a device configured to be held in a hand of a human (e.g. Fig 3:26 pg. 24 lines 7-11); a wireless communications interface attached to the device (e.g. pg. 14 lines 16-22 and pg. 24 lines 30-33); a blood pressure measurement cuff attached to the device (e.g. Fig 3:20 pg. 20 lines 4-8); a galvanic skin response sensor, comprising two electrodes that are the accelerometer is a motion sensor and when a measurement is taken from a sensor you inherently get a value which is equivalent (synonymous) to a score; this measured motion inherently/implicitly includes recent motion); and a processing apparatus (e.g. Fig 1:4 pg. 10 lines 8-10 and pg. 11 lines 4-8)  configured to: monitor galvanic skin response data from the galvanic skin response sensor to determine a time to initiate a blood pressure measurement (e.g. pg. 5 lines 9-11 and lines 28-29; Fig 2:101); and at the determined time, initiate the blood pressure measurement using the blood pressure measurement cuff (e.g. pg. 5 lines 13-20 Fig 2:103); and determine a calmness score for the human based on the galvanic skin response (e.g. pg. 12 lines 32-36 and pg. 13 lines 1-7 and pg. 22 lines 11-16); and wherein the blood pressure measurement is initiated based upon the calmness score and the activity score to determine blood pressure of the human (e.g. pg. 5 lines 9-11 and lines 28-29; pg. 7 lines 15-17; pg. 11 lines 13-18; and pg. 13 lines 4-11); and wherein the processing apparatus determines a quality score based upon the activity score and the calmness score to provide a degree of confidence of the blood pressure of the human (e.g. Table 1:Decision column based on the two measurements and blood pressure measurement a decision is made on the quality (i.e. reliability) of the measurement). Dirkes is silent regarding the device being a band configured to be worn on a wrist of a human; the blood pressure measurement cuff integrated into the band; a motion sensor attached to the band; and explicitly 
However, Leschinsky discloses a watch-like early detection and management system the device being a band configured to be worn on a wrist of a human (e.g. Fig 2/4-6:102 [0033]); the blood pressure measurement cuff integrated into the band (e.g. [0033]; [0043]); and a motion sensor attached to the band (e.g. Fig 3:140; [0051]-[0053]) (the system of Leschinsky details the use of a motion sensor for detection of movements such as walking, running, and etc that’s indicative of a level of physical activity.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Dirkes to incorporate the teachings of Leschinsky to utilize a wrist worn device for measuring blood pressure wherein the device being a band configured to be worn on a wrist of a human; the blood pressure measurement cuff integrated into the band; and a motion sensor attached to the band for the purpose of utilizing a known alternate configuration for the device. Furthermore, to utilize the motion sensor in the way as taught by Leschinsky to not only just monitor the motion of the chest of the user but to also monitor the level of physical activity of the user.
Furthermore, Beck discloses a logging daily average metabolic activity using a motion sensor that is able to determine the activity score for the human based upon a recent level of exertion by the human based upon movement of the motion sensor (e.g. [0003]; [0012]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Dirkes to incorporate the teachings of Beck to determine the activity score for the human based upon a recent level of exertion by the human based upon movement of the motion sensor for the purpose of combining this data with one or more additional physiological sensors to provide a more complete indication of the patient well-being (e.g. [0003]).
Regarding claim 4, Modified Dirkes discloses wherein motion data is received from the motion sensor by the processor (e.g. pg. 13 lines 24-28 and pg. 15 lines 24-28); and the processor determines an activity score based on the motion data (e.g. pg. 25 lines 20-23 the accelerometer is a motion sensor and when a measurement is taken from a sensor you inherently get a value which is equivalent (synonymous) to a score).
Regarding claim 6, Modified Dirkes discloses further comprising a heart rate sensor (e.g. Dirkes: pg. 13 lines 9-11 and 30-34), and in which the processing apparatus is further configured to: receive heart rate data from the heart rate sensor (e.g. Dirkes: pg. 13 lines 9-11 and 30-34); determine an estimated heart rate based on the heart data (e.g. Dirkes: pg. 13 lines 9-11 and 30-34); and in which the blood pressure measurement is initiated responsive at least in part to the estimated heart rate satisfying a condition (e.g. Dirkes: pg. 11 lines 25-36 and pg. 12 lines 1-5 and pg. 22 lines 11-24).
Regarding claim 7, Modified Dirkes discloses in which the processing apparatus is attached to the band (e.g. Dirkes: Fig 1:4 pg. 10 lines 8-10 Leschinsky: Fig 3:120 [0034]). Modified Dirkes is silent regarding the recent level of exertion is an expenditure during the last 5 minutes. However, Dirkes discloses in pg. 26 lines 8-16 that the 
Regarding claim 9, Modified Dirkes discloses wherein the processing apparatus is further configured to: receive the galvanic skin response data from the galvanic skin response sensor (e.g. Dirkes: pg. 5 lines 28-29 and pg. 15 lines 8-22 Fig 2:101); determine a calmness score for the human based on the galvanic skin response data (e.g. Dirkes: pg. 17 lines 15-19); initiate the blood pressure measurement using the blood pressure measurement cuff (e.g. Dirkes: Fig 2:103); receive blood pressure data for the human that results from the blood pressure measurement (e.g. Dirkes: pg. 10 lines 23-30 Fig 2:103); determine a blood pressure value that is based on the blood pressure data (e.g. Dirkes: pg. 10 lines 23-30 Fig 2:103); and determining (and storing along with the blood pressure value) a quality score based at least in part on the calmness score (e.g. Dirkes: Table 1 col 4).
Regarding claim 10, Modified Dirkes discloses further comprising a motion sensor and in which the processing apparatus is further configured to: receive motion data from the motion sensor (e.g. pg. 25 lines 20-23 an accelerometer is a motion sensor); determine an activity score based on the motion data (e.g. pg. 25 lines 20-23 the accelerometer is a motion sensor and when a measurement is taken from a sensor you inherently get a value which is equivalent (synonymous) to a score); and in which the quality score is determined based at least in part on the activity score  (e.g. pg. Table 1 pg. 21 lines 1-28 Dirkes discloses utilizing the physiological characteristic such as the accelerometer data to make a quality score (i.e. decision) to determine if the blood pressure measurement is reliable and stable).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dirkes in view of Leschinsky and Beck as applied to claim 1 above, and further in view of Zuckerman-Stark (US 8,512,240 B1)
Regarding claim 2, Modified Dirkes discloses wherein the processing apparatus is further configured to: determine the calmness score data by: detecting peaks in the galvanic skin response signal (e.g. Dirkes: pg. 13 lines 4-7); determining amplitudes of the detected peaks (e.g. Dirkes: pg. 13 lines 4-7); receive the galvanic skin response data from the galvanic skin response sensor (e.g. Dirkes: pg. 12 lines 32-36 and pg. 13 lines 1-7); receive blood pressure data for the human that results from the blood pressure measurement (e.g. Dirkes: pg. 10 lines 23-30 Fig 2:103 ); and store a blood pressure value that is based on the blood pressure data (e.g. Dirkes: pg. 13 lines 24-28). Modified Dirkes is silent regarding determining the calmness score based on a non-linear mapping of a sum of the amplitudes of the detected peaks.
However, Zuckerman-Stark discloses a system and method for pain monitoring using a multidimensional analysis of physiological signal in which determining the calmness score comprises: detecting peaks in the galvanic skin response signal (e.g. e.g. Table 1:11-18); determining amplitudes of the detected peaks (e.g. Table 1:11-18); and determining the calmness score based on a non-linear mapping of a sum of the amplitudes of the detected peaks (e.g. Table 4: weighted sum of peaks Fig 1: all of the signals are processed to determine a pain level (or lack of “calmness”)).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the modified device of Dirkes to incorporate the teachings of Zuckerman-Stark in which determining the calmness score comprises: detecting peaks in the galvanic skin response signal; determining amplitudes of the detected peaks; and determining the calmness score based on a non-linear mapping of a sum of the amplitudes of the detected peaks for the purpose of utilizing multiple physiological signals and multidimensional analysis to gather a full picture of the user’s state.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dirkes in view of Leschinsky and Beck as applied to claim 1 above, and further in view of Voegele (US 2004/0193211 A1).
Regarding claim 11, modified Dirkes is silent regarding further comprising: a first cuff, configured to be worn on a first finger of the human, that is attached to a first electrode of the two electrodes of the galvanic response sensor, in which the first cuff, when worn by the human, fastens the first electrode to the first finger; and a second cuff, configured to be worn on a second finger of the human, that is attached to a second electrode of the two electrodes of the galvanic response sensor, in which the second cuff, when worn by the human, fastens the second electrode to the second finger.
However, Voegele discloses fingertip surgical instruments further comprising: a first cuff, configured to be worn on a first finger of the human, that is attached to a first electrode of the two electrodes of the galvanic response sensor, in which the first cuff, when worn by the human, fastens the first electrode to the first finger; and a second cuff, configured to be worn on a second finger of the human, that is attached to a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified device of Dirkes to incorporate the teachings of Voegele further comprising: a first cuff, configured to be worn on a first finger of the human, that is attached to a first electrode of the two electrodes of the galvanic response sensor, in which the first cuff, when worn by the human, fastens the first electrode to the first finger; and a second cuff, configured to be worn on a second finger of the human, that is attached to a second electrode of the two electrodes of the galvanic response sensor, in which the second cuff, when worn by the human, fastens the second electrode to the second finger for the purpose of utilizing a different arrangement of the structures.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dirkes in view of Leschinsky and Beck as applied to claim 1 above, and further in view of Tran (US 2015/0099941 A1).
Regarding claim 12, modified Dirkes is silent regarding in which the band, when worn by the human, fastens the two electrodes of the galvanic response sensor to opposite sides of the wrist.
However, Tran discloses a health monitoring appliance in which the band, when worn by the human, fastens the two electrodes of the galvanic response sensor to opposite sides of the wrist (e.g. [0221]; electrode 1:1381 electrode 2:1383
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified device of Dirkes to incorporate the teachings of Tran in which the band, when worn by the human, fastens the two electrodes of the galvanic response sensor to opposite sides of the wrist for the purpose of utilizing a well-known arrangement for electrodes that are measuring physiological data on the wrist.
Claim(s) 13-14, 16, 18-19 and  22 are rejected under 35 U.S.C. 103 as being unpatentable over Dirkes (WO 2017/109064 A1) in view of Leschinsky and Lading (US 2015/0327784 A1).
Regarding claim 13, Dirkes discloses a method comprising: receiving galvanic skin response data from a galvanic skin response sensor that includes two electrodes fastened to a hand of a human (e.g. pg. 12 lines 32-36 and pg. 13 lines 1-7); monitoring the galvanic skin response data to determine a time for initiating a blood pressure measurement using a blood pressure measurement cuff worn by the human (e.g. pg. 5 lines 9-11 and lines 28-29; Fig 2:101); determining a calmness score for the human based on the galvanic skin response data (e.g. pg. 12 lines 32-36 and pg. 13 lines 1-7 and pg. 22 lines 11-16);  determining an activity score for a recent period window by monitoring the motion sensor for the recent period window(e.g. pg. 25 lines 20-23 the accelerometer is a motion sensor and is utilized to determine the motion of the user’s chest when a measurement is taken from a sensor you inherently get a value which is equivalent (synonymous) to a score); at the determined time, initiating the blood pressure measurement using the blood pressure measurement cuff based at least in part upon the calmness score and the activity score (e.g. pg. 5 lines 13-20); receiving 103); storing a blood pressure value that is based on the blood pressure data (e.g. pg. 13 lines 24-28); and determining a quality score based on the activity score and the calmness score so that a degree of confidence in the blood pressure measurement is provided (e.g. pg. 20:Table 1 pg. 21 lines 1-28 Dirkes discloses utilizing the physiological characteristic such as the accelerometer data to make a quality score (i.e. decision) to determine if the blood pressure measurement is reliable and stable). DIrkes is silent regarding comprising reading activity from one or more motion sensors and the recent period window is a sliding window time.
However, Leschinsky discloses a watch-like early detection and management system the device reading activity from one or more motion sensors (e.g. Fig 3:140; [0051]-[0053]) (the system of Leschinsky details the use of a motion sensor for detection of movements such as walking, running, and etc that’s indicative of a level of physical activity.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Dirkes to incorporate the teachings of Leschinsky to utilize the motion sensor in the way as taught by Leschinsky to not only just monitor the motion of the chest of the user but to also monitor the level of physical activity of the user.
Furthermore, Lading teaches a non-interfering blood pressure measuring system and method wherein measurement of the physiological sensors is during the recent period window is a sliding window time (e.g. [0103]; Fig 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Dirkes to incorporate the teachings of Lading wherein measurement of the physiological sensors is during the recent period window is a sliding window time for the purpose of utilizing a well-known method of managing data. 
Regarding claim 14, modified Dirkes discloses in which monitoring the galvanic skin response data to determine the time comprises: determining a calmness score for the human based on the galvanic skin response data corresponding to a galvanic skin response signal within a sliding window of time (e.g. Dirkes pg. 17 lines 15-19); comparing the calmness score to a first threshold to asses a first condition (e.g. Dirkes pg. 17 lines 15-36 and pg. 18 lines 19-24  the system determines whether the measurement is low or high); and responsive at least in part to the calmness score satisfying the first condition, determining the time to be a current or upcoming time (e.g. Dirkes pg. 15 lines 24-36 and pg. 16 lines 1-3).
Regarding claim 16, modified Dirkes discloses further comprising: receiving motion data from a motion sensor that is attached to a device worn by the human (e.g. Dirkes pg. 25 lines 20-27 Leschinsky: Fig 3:140 [0051]-[0053]); and monitoring the motion data to determine the time for initiating a blood pressure measurement using a blood pressure measurement cuff worn by the human (e.g. Dirkes pg. 5 lines 9-11; pg. 25 lines 7-11 and 20-27 Leschinsky: [0051]-[0053]).
Regarding claim 18, modified Dirkes discloses further comprising: determining an estimate of heart rate for the human based on sensor data from at least one of the sensors from a group including a photoplethysmogram sensor and an Dirkes pg. 11 lines 25-36 and pg. 12 lines 1-5), where the at least one sensors are worn by the human (e.g. Dirkes pg. 25 lines 20-24 contact sensors with the user); comparing the estimate of heart rate to a third threshold to assess a third condition (e.g. Dirkes pg. 22 lines 11-24); and responsive at least in part to the estimate of heart rate satisfying the third condition, determining the time to be a current or upcoming time (e.g. Dirkes pg. 22 lines 11-24).
Regarding claim 19, modified Dirkes discloses further comprising: wherein the motion sensor is attached to a device worn by the human (e.g. Leschinsky: Fig 3:140 [0051]-[0053] Dirkes pg. 25 lines 20-23 the accelerometer that is in direct contact with the subject); storing the quality score in a manner such that the quality score is associate with the blood pressure value (e.g. pg. 20:Table 1 pg. 21 lines 1-28 Dirkes discloses utilizing the physiological characteristic such as the accelerometer data to make a quality score (i.e. decision) to determine if the blood pressure measurement is reliable and stable).
Regarding claim 22, Modified Dirkes is silent regarding wherein the calmness score has a scale from 0 to 100, where 100 corresponds to a calm state that is conducive to a blood pressure measurement and a score of 0 corresponds to an extremely agitated mental state that could impair a diagnosis based on a blood pressure measurement. However, Dirkes discloses the ability to rank the calmness score from low, normal to high (e.g. pg. 17 lines 14-36 and pg. 18 lines 19-34) based on thresholds. Therefore, one of ordinary skill in the art would be able to utilize a similar “ranking” system that isn’t based on low, normal and high and instead on numerical values such as a scale from 0 to 100.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dirkes in view of Leschinsky and Lading as applied to claim 13 above, and further in view of McCombie (US 2010/0298652 A1).
Regarding claim 17, Dirkes is silent regarding in which monitoring the motion data to determine the time comprises: comparing the activity score to a second threshold to assess a second condition; and responsive at least in part to the activity score satisfying the second condition, determining the time to be a current time or an upcoming time.
However, McCombie discloses further comprising: receiving motion data from a motion sensor that is attached to a device worn by the human (e.g. Fig 1:14a; [0017] [0011] lines 24-28); comparing the activity score to a second threshold to assess a second condition; and responsive at least in part to the activity score satisfying the second condition, determining the time to be a current or upcoming time (e.g. McCombie: [0097]-[0098]; Fig 13a/b).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify the modified device of Dirkes to incorporate the teachings of McCombie to utilize motion data from a motion sensor that is attached to a device worn by the human; determine an activity score based on the motion data and utilizing this data that is the “trigger” or value for initiating the blood pressure measurement for the purpose of gathering a complete picture of the user while monitoring.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dirkes in view of Leschinsky and Beck as applied to claim 1 above, and further in view of Cheng (US 2017/0243508 A1).
Regarding claim 21, Modified Dirkes is silent regarding wherein the activity score is determined based upon a Metabolic Equivalent of Task (MET) by using one or more motion sensors of the system to infer a recent energy expenditure by the human wearing or carrying the motion sensor and confirming a low MET score, within a sliding window. Modified Dirkes already discloses determining the activity score before a blood pressure measurement is taken (e.g. Dirkes: pg. 5 lines 9-11 and pg. 25 lines 20-23 the accelerometer is a motion sensor and when a measurement is taken from a sensor you inherently get a value which is equivalent (synonymous) to a score).
However, Cheng discloses a method and system for activity tracking wherein the activity score is determined based upon a Metabolic Equivalent of Task (MET) by using one or more motion sensors of the system to infer a recent energy expenditure by the human wearing or carrying the motion sensor and confirming a low MET score, within a sliding window (e.g. [0006]; [0041]-[0044]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the modified device of Dirkes to incorporate the teachings of Cheng wherein the activity score is determined based upon a Metabolic Equivalent of Task (MET) by using one or more motion sensors of the system to infer a recent energy expenditure by the human wearing or carrying the motion sensor and confirming a low MET score, within a sliding window for the purpose of determining whether the user is active or sedentary (e.g. [0006]).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Dirkes in view of Leschinsky as applied to claim 1 above, and further in view of Naghavi (US 2008/0081963 A1).
Regarding claim 24, modified Dirkes is silent regarding wherein the system is a smart watch that is attached to a pair of detachable finger cuffs, and the pair of detachable finger cuffs are connected to a cuff interface on the smartwatch. Modified Dirkes already discloses the system being a smart watch (e.g. Lechinsky Fig 4 [0012]).
However, Naghavi discloses a method and apparatus for profiling cardiovascular vulnerability that includes a system that is attached to a pair of detachable finger cuffs (e.g. [0030]; [0101]; Fig 4a/b and Fig 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified device of Dirkes to incorporate the teachings of Naghavi to have detachable finger cuffs for the purpose of utilizing a system that can measure difference between finger sensor measurements and another portion of the hand (e.g. [0020]).
Claims 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dirkes in view of Leschinsky, Cowie (US 2019/0175097 A1) and Cheng.
Regarding claim 20, Dirkes discloses a system (e.g. Fig 1:2) comprising: a device configured to be held in a hand of a human (e.g. Fig 3:26 pg. 24 lines 7-11); a battery attached to the device (e.g. pg. 14 lines 16-18); a wireless communications interface attached to the device (e.g. pg. 14 lines 16-22 and pg. 24 lines 30-33); a blood pressure measurement cuff configured to be worn on the wrist or a finger of the human, in which the blood pressure measurement is attached to the device (e.g. Fig 3:20 pg. 20 lines 4-8); a pair of  galvanic skin response sensors attached to the band (e.g. pg. 12 lines 32-36 and pg. 13 lines 1-7); a motion sensor (e.g. . pg. 25 lines 20-23 the accelerometer is a motion sensor); and a processing apparatus (e.g. Fig 1:4 pg. 10 lines 101); determine a calmness score for the human based on the galvanic skin response data (e.g. pg. 12 lines 32-36 and pg. 13 lines 1-7 and pg. 22 lines 11-16); and at the determined time, initiate the blood pressure measurement using the blood pressure measurement cuff based upon at least in part a condition of the calmness score and the activity score (e.g. lines 9-11 and lines 28-29; Fig 2:103); receive blood pressure data for the human that results from the blood pressure measurement (e.g. pg. 10 lines 23-30 Fig 2:103); and store a blood pressure values that is based on the blood pressure data (e.g. pg. 13 lines 24-28). Dirkes is silent regarding the device being a band configured to be worn on a wrist of a human; the blood pressure measurement cuff is attached to the band; a pair of galvanic skin response sensors detachably attached to the band and configured to connect to two fingers of the human in which the blood pressure measurement cuff is attached; and compute an activity score for the human based from the motion sensor sensing the human’s energy expenditure during a period of an immediately past five minutes and the human’s body weight.
However, Leschinsky discloses a watch-like early detection and management system the device being a band configured to be worn on a wrist of a human (e.g. Fig 2/4-6:102 [0033]); the blood pressure measurement cuff integrated into the band (e.g. [0033]; [0043]); and a motion sensor attached to the band (e.g. Fig 3:140
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Dirkes to incorporate the teachings of Leschinsky to utilize a wrist worn device for measuring blood pressure wherein the device being a band configured to be worn on a wrist of a human; the blood pressure measurement cuff integrated into the band; and a motion sensor attached to the band for the purpose of utilizing a known alternate configuration for the device.
Furthermore, Cowie discloses an apparatus and method to measure and monitor the skin of a user which utilizes a pair of galvanic skin response sensors detachably attached to the band and configured to connect to two fingers of the human in which the blood pressure measurement cuff is attached (e.g. [0034]; [0083] Fig 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Dirkes to incorporate the teachings of Cowie which utilizes a pair of galvanic skin response sensors detachably attached to the band and configured to connect to two fingers of the human in which the blood pressure measurement cuff is attached for the purpose of utilizing another known location to measure the galvanic skin response as Dirkes already measures the GSR on the hand.
However, Cheng discloses a method and system for activity tracking wherein the activity score compute an activity score for the human based from the motion sensor sensing the human’s energy expenditure during a period of the last five minutes and the human’s body weight (e.g. [0006]; [0037]; [0041]-[0044] the MET is based on the user’s weight and the actual energy expenditure depends on the weight of the user
Therefore, it would have been obvious to one of ordinary skill in the art to modify the modified device of Dirkes to incorporate the teachings of Cheng compute an activity score for the human based from the motion sensor sensing the human’s energy expenditure during a period of the last five minutes and the human’s body weight for the purpose of determining whether the user is active or sedentary (e.g. [0006]).
Regarding claim 23, Modified Dirkes discloses wherein the band is an inflatable watch band that is the blood pressure measurement cuff worn on the wrist (e.g. Leschinsky  [0033]; [0043]) and wherein the activity score is determined based upon a Metabolic Equivalent of Tast (MET) using data from the one or more motion sensors (e.g. Cheng [0006]; [0037]; [0041]-[0044] the MET is based on the user’s weight and the actual energy expenditure depends on the weight of the user).
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Jessandra Hough							March 11, 2021
/J.F.H./Examiner, Art Unit 3792       

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792